UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2012 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2012 Annual Report to Shareholders DWS RREEF Real Estate Securities Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Information About Your Fund's Expenses 36 Tax Information 37 Investment Management Agreement Approval 42 Summary of Management Fee Evaluation by Independent Fee Consultant 46 Board Members and Officers 51 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. Investment Strategy The fund seeks long-term capital appreciation and current income. The fund normally invests at least 80% of its net assets in equity securities of real estate investment trusts (REITs) and real estate companies. For the 12-month period ended December 31, 2012, DWS RREEF Real Estate Securities Fund returned 17.04%. In comparison, the fund's benchmark, the Standard & Poor's 500® (S&P 500) Index, returned 16.00% over the same period. The fund's secondary benchmark, the MSCI US REIT Index, returned 17.77%. Overall, in the face of economic uncertainty and broad market volatility, U.S. REITs outperformed the broader equity market in 2012, supported by well-capitalized balance sheets, limited supply and attractive dividend yield. REITs began 2012 positively, as better macroeconomic news helped to propel global equity markets higher. In the second quarter, U.S. REITs outperformed the broader equity market, despite continued negative economic data globally as well as spreading sovereign risk in Europe. During the summer of 2012, the REIT market generated a relatively flat return as bearish economic indicators prompted negative revisions in GDP (gross domestic product) forecasts and market sell-offs. However, expectations for significant liquidity injections by European and U.S. central banks reintroduced "risk on" mode for the equity markets in August. During the fourth quarter of 2012, market watchers' focus returned to the budget deadlock in Washington, as worries regarding the "fiscal cliff" kept investors on edge. Beginning in mid-November 2012, though, investors began to assume that a fiscal deal of some sort would take place, and stocks rallied through the end of 2012. Beyond the fiscal cliff's domination of news headlines in November and December, economic data remained resilient. Elsewhere, improved Chinese manufacturing data, fiscal stimulus by the Japanese government, the bailout of Greece and improving U.S. macroeconomic data helped to buoy investor sentiment. During its most recent fiscal year ended December 31, 2012, the fund benefited from solid stock selection, while sector allocation contributed minimally. Stock selection was strong in a number of REIT sectors, including hotels, apartments, self-storage and office. Unfavorable stock selection in the health care and industrial sectors detracted from performance. Sector allocation was slightly additive, due primarily to an overweight in the regional mall and retail sectors, the top-performing areas of the REIT market for the 12-month period ended December 31, 2012. Positive Contributors to Fund Performance During its most recent fiscal year, the fund's overweight to the shopping center firm DDR Corp. as well as Health Care REIT, Inc. were among the top individual contributors to performance. The overweight to Health Care REIT also proved beneficial during the second quarter of 2012 as increased anxiety over the pace of the economic recovery caused investors to shift to the historically defensive health care sector. An overweight to the data center firm Digital Realty Trust, Inc. during the first part of the year ended December 31, 2012 and then a significant underweight in Digital during the second half of the period also contributed significantly. Within regional malls, holdings in Simon Property Group, Inc. were additive, as the large-cap Class A mall owner executed favorable transactions while retaining a solid balance sheet over the course of 2012. "We expect real estate fundamentals to remain solid in 2013, driven by the same low REIT supply levels, near-zero short-term interest rates and moderate economic growth that have benefited REITs during the past several years." Negative Contributors to Fund Performance The fund's overweight to the apartment company BRE Properties, Inc. represented the largest detractor from performance during the year, as concern over the firm's slowing operating income growth — and, more generally, the single-family housing recovery in the United States — caused apartment stocks to lag. In addition, the fund's underweight to the shopping center REIT Kimco Realty Corp.* weighed on performance, as did as an overweight to the datacenter REIT DuPont Fabros Technology, Inc. * Not held in the portfolio as of December 31, 2012. Outlook and Positioning At the end of December 2012, REITs were trading at an approximately one percent discount to their intrinsic value. With the U.S. budget standoff merely postponed, investors now look to the March 2013 debt ceiling/automatic spending cuts deadline, which most strategists view as potentially more disruptive to the economy and markets than the recent fiscal cliff controversy. We expect delays in business decisions to continue, and some weakness in economic data through the first part of 2013 seems likely. In terms of the REIT market, we expect real estate fundamentals to remain solid in 2013, driven by the same low REIT supply levels, near-zero short-term interest rates and moderate economic growth that have benefited REITs during the past several years. In addition, near-term uncertainty can be neutral to positive for REITs compared with other stock market sectors because REITs generally produce a healthy dividend income stream. However, longer-term uncertainty over U.S. growth and interest rate levels remains a significant concern for real estate investors. Over the coming months, we will continue to search for attractively valued, high-quality REITs with experienced management teams. Ten Largest Equity Holdings at December 31, 2012 (50.0% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 13.3% 2. Health Care REIT, Inc. Owns and finances the development of nursing homes and retirement centers 6.5% 3. Equity Residential Owner, operator and developer of multifamily properties 5.6% 4. Ventas, Inc. Owns and leases long-term health care facilities 5.4% 5. Boston Properties, Inc. Owner, manager and developer of commercial and industrial real estate 3.7% 6. Vornado Realty Trust Owner and manager of investments in community shopping centers 3.6% 7. Public Storage Owner and operator of personal and business mini-warehouses 3.1% 8. Douglas Emmett, Inc. Owner and operator of high-quality office and multifamily assets 3.0% 9. Camden Property Trust Owner and manager of multifamily residential apartment communities 2.9% 10. Federal Realty Investment Trust Owner, manager, developer and redeveloper of prime community and neighborhood shopping centers 2.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 51 for contact information. Portfolio Management Team John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2004. • Joined RREEF and Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004, and Managing Director of RREEF from 1996-March 2004, and Deutsche Asset Management from 2002-March 2004. • Over 15 years of investment industry experience. • BS, University of Southern California. Jerry W. Ehlinger, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2004. • Joined RREEF and Deutsche Asset & Wealth Management in 2004; previously has worked as a Senior Vice President at Heitman Real Estate Investment Management from 2000-2004. • Prior to that, Senior Research Associate at Morgan Stanley Asset Management from 1996-2000. • Over 15 years of investment industry experience. • BA, University of Wisconsin — Whitewater; MS, University of Wisconsin — Madison. John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 1999. • Joined RREEF in 1997, Deutsche Asset & Wealth Management in 2002; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. • Global Head of RREEF Real Estate Securities with over 20 years of investment industry experience. • BA, Wabash College; MBA, Indiana University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The MSCI US REIT Index is an unmanaged, free float-adjusted, market-capitalization- weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the U.S. REIT universe. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary December 31, 2012 (Unaudited) Average Annual Total Returns as of 12/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 17.04% 17.96% 5.29% 11.82% Class B 16.08% 16.99% 4.54% 10.93% Class C 16.23% 17.14% 4.59% 11.02% S&P 500® Index† 16.00% 10.87% 1.66% 7.10% MSCI US REIT Index†† 17.77% 18.04% 5.77% 11.58% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 10.31% 15.65% 4.05% 11.16% Class B (max 4.00% CDSC) 13.08% 16.50% 4.37% 10.93% Class C (max 1.00% CDSC) 16.23% 17.14% 4.59% 11.02% S&P 500® Index† 16.00% 10.87% 1.66% 7.10% MSCI US REIT Index†† 17.77% 18.04% 5.77% 11.58% No Sales Charges Class R 16.68% 17.60% 5.03% 11.54% Class S 17.35% 18.22% 5.53% 11.99% Institutional Class 17.54% 18.44% 5.67% 12.19% S&P 500® Index† 16.00% 10.87% 1.66% 7.10% MSCI US REIT Index†† 17.77% 18.04% 5.77% 11.58% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 0.98%, 1.80%, 1.70%, 1.24%, 0.74% and 0.61% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares prior to its inception on October 1, 2003 and Class S shares prior to its inception on May 2, 2005 are derived from the historical performance of Institutional Class shares of the DWS RREEF Real Estate Securities Fund during such period, and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The MSCI US REIT Index is an unmanaged, free float-adjusted market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the U.S. REIT universe. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 12/31/12 $ 12/31/11 $ Distribution Information: Twelve Months as of 12/31/12: Income Dividends $ Capital Gain Distributions $ Morningstar Rankings — Real Estate Funds Category as of 12/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 42 3-Year 55 of 25 5-Year 92 of 45 10-Year 42 of 32 Class B 1-Year of 69 3-Year of 53 5-Year of 63 10-Year 76 of 59 Class C 1-Year of 65 3-Year of 47 5-Year of 61 10-Year 69 of 53 Class R 1-Year of 52 3-Year 73 of 33 5-Year of 50 Class S 1-Year 88 of 33 3-Year 43 of 20 5-Year 74 of 36 Institutional Class 1-Year 81 of 31 3-Year 31 of 14 5-Year 68 of 33 10-Year 22 of 17 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of December 31, 2012 Shares Value ($) Common Stocks 98.8% Real Estate Investments Trust ("REITs") 98.8% Apartments 18.7% American Campus Communities, Inc. Apartment Investment & Management Co. "A" AvalonBay Communities, Inc. (a) BRE Properties, Inc. Camden Property Trust Education Realty Trust, Inc. (a) Equity Residential Essex Property Trust, Inc. (a) Home Properties, Inc. (a) Post Properties, Inc. UDR, Inc. Diversified 12.8% Colonial Properties Trust (a) Digital Realty Trust, Inc. (a) Duke Realty Corp. DuPont Fabros Technology, Inc. (a) PS Business Parks, Inc. Silver Bay Realty Trust Corp.* (a) Vornado Realty Trust Washington Real Estate Investment Trust (a) Health Care 14.7% Health Care REIT, Inc. (a) Healthcare Realty Trust, Inc. (a) Healthcare Trust of America, Inc. "A" (a) Ventas, Inc. (a) Hotels 6.1% Chesapeake Lodging Trust (a) DiamondRock Hospitality Co. LaSalle Hotel Properties Pebblebrook Hotel Trust Strategic Hotels & Resorts, Inc.* Sunstone Hotel Investors, Inc.* Industrial 2.7% Prologis, Inc. Office 9.3% Boston Properties, Inc. (a) Douglas Emmett, Inc. (a) SL Green Realty Corp. (a) Regional Malls 18.1% Glimcher Realty Trust (a) Pennsylvania Real Estate Investment Trust Simon Property Group, Inc. Taubman Centers, Inc. Shopping Centers 8.8% Acadia Realty Trust (a) Alexander's, Inc. (a) DDR Corp. (a) Federal Realty Investment Trust (a) Regency Centers Corp. (a) Specialty Services 0.9% Spirit Realty Capital, Inc. Storage 6.7% CubeSmart (a) Extra Space Storage, Inc. Public Storage (a) Total Common Stocks (Cost $1,198,451,221) Securities Lending Collateral 22.6% Daily Assets Fund Institutional, 0.20% (b) (c) (Cost $325,666,750) Cash Equivalents 0.7% Central Cash Management Fund, 0.15% (b) (Cost $10,437,868) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,534,555,839)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,549,046,969. At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $213,621,833. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $233,726,363 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $20,104,530. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2012 amounted to $321,834,503, which is 22.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
